United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 31, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50763
                         Summary Calendar



PAUL HOUSTON CAMERON,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-624
                       --------------------

Before EMILIO M. GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paul Houston Cameron, Texas prisoner #792069, appeals from

the order of the magistrate judge denying his 28 U.S.C. § 2254

application.   The magistrate judge granted Cameron a certificate

of appealability (COA) on all issues.   Cameron challenges his

state-court conviction of capital murder.

     Cameron contends that various state-court findings of fact

and conclusions of law are not entitled to deference.      He argues


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50763
                                -2-

that trial counsel was ineffective for numerous reasons; that

trial counsel was rendered ineffective due to a conflict of

interest; and that he was deprived of the favorable testimony of

Jonathan Moore.

     Cameron’s claims were adjudicated on the merits in state

court.   See Valdez v. Cockrell, 274 F.3d 941, 946-47 (5th Cir.

2001).   Regarding the facts relevant to our disposition of

Cameron’s appeal, Cameron has not rebutted the statutory

presumption of correctness.   See 28 U.S.C. § 2254(e)(1).     Nor has

Cameron shown that the state court’s findings of fact were

unreasonable or that its legal conclusions were contrary to, or

unreasonable applications of, clearly established federal law, as

determined by the Supreme Court.     See 28 U.S.C. § 2254(d)(1),(2).

     The evidence of Cameron’s guilt of capital murder was

overwhelming.   He therefore has failed to demonstrate prejudice

arising from any of counsel’s alleged deficiencies.     See Ladd v.

Cockrell, 311 F.3d 349, 360 (5th Cir. 2002); Johnson v. Cockrell,

301 F.3d 234, 239 (5th Cir. 2002).    Cameron’s own confession

established that he conspired with Jonathan Moore and Peter

Dowdle to take part in a burglary, that he was sitting in the

back seat of Dowdle’s car when Moore shot and killed San Antonio

Police Officer Fabian Dominguez, and that he knew Moore owned the

firearm Moore used to fire the first shots at Officer Dominguez.

Other testimony at trial established that Cameron knew of Moore’s

desire to kill police officers and his violent tendencies and
                             No. 03-50763
                                  -3-

that Cameron knew Moore had the firearm with him during the

burglary.    Cameron could have anticipated that Moore would kill

Officer Dominguez.    See TEX. PENAL CODE ANN. §§ 7.02(b),

19.03(a)(2)(West 2003).

     Cameron’s conflict-of-interest contention is governed by the

standards of Strickland v. Washington, 466 U.S. 668 (1984).          See

Beets v. Scott, 65 F.3d 1258, 1265-72 (5th Cir. 1995).       As we

note above, Cameron cannot demonstrate prejudice due to the

strength of the evidence against him.

     To the extent Cameron contends counsel was ineffective for

failing to call Moore as a witness, that contention is

unavailing.   Counsel was prohibited by rules of ethics from

interviewing Moore, whose attorney had not consented to an

interview.    See In re News America Publ’g, Inc., 974 S.W.2d 97,

100 & n.2 (Tex. Ct. App. 1998).     Without an interview, counsel

would have had no idea what Moore might say on the stand.

     To the extent Cameron contends the state trial court denied

him the benefits of Moore’s testimony, Cameron has failed to

demonstrate that he was prejudiced.     United States v. Viera, 839
F.2d 1113, 1115 (5th Cir. 1988)(en banc).      Moore’s own appeal

indicated that he was unpredictable and prone to outbursts and

that he attempted to call his mental competency into question.

See Moore v. State, 999 S.W.2d 385, 392-97 (Tex. Crim. App.

1999).   Moreover, the testimony at Cameron’s trial suggested that

Moore would have faced a devastating cross-examination had he

testified.
            No. 03-50763
                 -4-

AFFIRMED.